Citation Nr: 1813962	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  12-09 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  From September 30, 2009, to November 18, 2014, entitlement to an initial compensable evaluation for residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix.

2.  From November 18, 2014, entitlement to a rating in excess of 10 percent for residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1975 to April 1977.    

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A hearing was not requested.  

In August 2016, the Board remanded the Veteran's claims for the issuance of a supplemental statement of the case.


FINDINGS OF FACT

1.  From September 30, 2009, to November 18, 2014, the Veteran's residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix, is characterized by one painful scar, but is not characterized by three or more scars that are painful or unstable.  

2.  From November 18, 2014, the Veteran's residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix, is characterized by one painful scar, but is not characterized by three or more scars that are painful or unstable.


CONCLUSIONS OF LAW

1.  From September 30, 2009, to November 18, 2014, the criteria for a disability rating of 10 percent, but no greater, for residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2017).

2.  From November 18, 2014, the criteria for a disability rating in excess of 10 percent for residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On September 30, 2009, the Veteran filed a claim of service connection for residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix.  In July 2010, the RO granted service connection at an initial non-compensable rating.  The Veteran is appealing that decision.  The RO later increased the Veteran's rating to 10 percent from November 18, 2014, under Diagnostic Code 7804.  Because the claim is an initial claim, the Board will consider evidence of symptomatology from the date that the claim was filed.  38 C.F.R. § 3.400(o).

Diagnostic Code 7804 provides compensation for painful or unstable scars.  38 C.F.R. § 4.118.  A 10 percent rating is appropriate for one or two scars that are unstable or painful.  Id.  A 20 percent rating is appropriate for three or four scars that are unstable or painful.  Id.  A 30 percent rating is appropriate for five or more scars that are found to be unstable or painful.  Id.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Id.  

From September 30, 2009, to November 18, 2014, the Veteran's disorder is characterized by a single scar.  A June 2010 VA scars examination identifies a scar that is 11 cm by 0.2 cm.  The Veteran states that the scar is painful.  Giving the Veteran the benefit of the doubt, the Board finds that this is sufficient evidence to support the presence of a painful scar and a rating of 10 percent for this time period.  

From November 18, 2014, the Veteran's scar disorder continues to be consistent with a 10 percent rating based on the presence of a single scar.  This is based on a December 2014 VA examination, which identifies a painful scar that measures 17cm by 0.3 cm, which corresponds to a total area of 5.1 square cm.  This evidence supports a 10 percent rating, but no greater, under Diagnostic Code 7804.  

The Veteran argues that she is entitled to extraschedular consideration for her scar disorder because she experiences pain and because she experiences vaginal bleeding following intercourse.  In a February 2017 administrative decision, the Director of Compensation Services denied the Veteran's claim of entitlement to extraschedular consideration for her scar disorder.  

The Board finds that the Veteran is not entitled to an extraschedular rating for her scar disorder.  The Veteran is now rated at 10 percent for the entire period of her appeal based on the presence of pain in connection with a single painful scar, which is considered to be squarely contemplated by the applicable rating criteria.  In addition, to compensate her a second time for the same symptom of pain on an extraschedular basis would constitute the prohibited practice of pyramiding.  See 38 C.F.R. § 4.14.  Similarly, compensation for vaginal bleeding is contemplated by the rating criteria of Diagnostic Code 7617, under which she is already rated for service-connected hysterectomy, so pyramiding considerations also prohibit extraschedular consideration for this symptom.  Based on all of the foregoing, an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

Even if the Board were to find that the Veteran's symptoms were not contemplated by the applicable rating criteria, an extraschedular rating would nevertheless be unwarranted because the evidence does not support marked interference with employment and frequent periods of hospitalization.  See Thun, 22 Vet. App. at 116.  In the June 2010 VA scars examination, neither the Veteran nor the examiner indicates any sort of functional impairment.  In statements dated March 2012 and November 2014, the Veteran indicates vaginal bleeding after intercourse and pain, but does not specifically indicate that these symptoms impact employment.  According to the December 2014 VA scars examination, functional limitation is reflected by the Veteran not being able to wear tight clothing, experiencing pain when she bends over, and persistent pain in the abdominal wall.  However, by themselves, these symptoms do not constitute marked interference with employment beyond what is already contemplated by the Veteran's current rating.  There is also no evidence of hospitalizations relating to her scar disorder.  

The evidence also does not support additional staged ratings for any time period on appeal, and for no period would the Veteran be entitled to a higher rating under a different Diagnostic Code.


ORDER

From September 30, 2009, to November 18, 2014, entitlement to an initial compensable evaluation of 10 percent, but no more, for residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix, is granted, subject to the laws and regulations governing the payment of monetary benefits.

From November 18, 2014, entitlement to a rating in excess of 10 percent for residual scars, status post total abdominal hysterectomy with bilateral salpingo-oophorectomy and removal of appendix, is denied.




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


